
	

116 S2129 IS: To require the Secretary of Transportation to develop best practices for incorporating resilience into emergency relief projects, and for other purposes. 
U.S. Senate
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2129
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2019
			Ms. Baldwin (for herself, Mr. Braun, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require the Secretary of Transportation to develop best practices for
			 incorporating resilience into emergency relief projects, and for other
			 purposes. 
	
	
		1.Emergency relief program
 (a)DefinitionsIn this Act: (1)Emergency relief projectThe term emergency relief project means a project carried out under the emergency relief program under section 125 of title 23, United States Code.
 (2)SecretaryThe term Secretary means the Secretary of Transportation. (b)Improving the emergency relief programNot later than 90 days after the date of enactment of this Act, the Secretary shall—
 (1)revise the emergency relief manual of the Federal Highway Administration— (A)to include and reflect a definition of the term resilience;
 (B)to identify procedures that States may use to incorporate resilience into emergency relief projects; and
 (C)to encourage the use of Complete Streets design principles and consideration of access for moderate- and low-income families impacted by a declared disaster;
 (2)develop best practices for improving the use of resilience in—
 (A)the emergency relief program under section 125 of title 23, United States Code; and (B)emergency relief efforts;
 (3)provide to division offices of the Federal Highway Administration and State departments of transportation information on the best practices developed under paragraph (2); and
 (4)develop and implement a process to track— (A)the consideration of resilience as part of the emergency relief program under section 125 of title 23, United States Code; and
 (B)the costs of emergency relief projects.